This is a proceeding to discipline respondent, an attorney, for professional misconduct. The petition charges: (1) that respondent failed to turn over to his clients and converted to his own use moneys received in settlement of various actions and in the course of negotiations with respect to real estate and other transactions; (2) that he forged the indorsement of payees’ names on checks received by him as attorney; (3) that he used escrow and trust funds for his personal use; (4) that he commingled such funds; (5) that he committed larceny with respect to funds of his clients and funds of others entrusted to his care; and (6) that from time to time he issued checks which were dishonored. These charges are based upon evidence adduced before the Hon. Prank A. Gullotta, the Justice presiding at the Judicial Inquiry on Professional Conduct before the Additional Special Term of the Supreme Court, Nassau County. Although the petition and order to show cause were duly served upon respondent, he failed to appear in this proceeding or to answer the petition on the return day. Thereafter, and on May 25, 1964, respondent submitted a written verified answer in which he in effect has conceded the truth of some of the charges made against him. Accordingly, the respondent is disbarred and his name is directed to be struck from the roll of attorneys and counselors at law. Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.